On Appellee’s Motion for Rehearing.
Objection is made to our statement that the gas company made a meter test which would have disclosed a leak had both water heater cutoffs been open and the pipe in the Lane kitchen uncapped at the time, on the ground that appellant’s agent Hill testified that once in a great while a meter would get “out of fix” and would not register properly. This testimony, in our opinion, had no bearing whatever upon the question of liability. There is nothing to indicate that the meter was out of order. However, if it had been, it would have made no difference, since the only defect in the appliances which had any bearing upon the explosion was the by-pass and the uncapped pipe in the Lane kitchen. Whether this " pipe was uncapped at this time no one knew. But, assuming that it was, it was also necessary to escape of gas therefrom for both stopcocks leading to the heater to be open. Evidently such was not the case, as there was no indication of any trouble or leak of any character from this source until the day of the explosion, which was some three months after the meter test. Manifestly a defect in the meter, of which there is no evidence whatever, had no relation to the injury. If we are correct in our holding that there was no duty on appellant’s part to make an inspection of the pipes inside the building, then clearly the record disclosed a case of nonliability.
Motion overruled.
Overruled.